DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed August 15, 2022 have been entered. Accordingly, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 1, 
the Applicant’s Specification does not appear to describe the structure for “compressing the first solid product stream out of the expansion device through a solid stream outlet” and its resulting inherent compressing of the solid so that it flows out of solid outlet of the expansion device ( or provide a correlation between “structure and its “method” properties) in sufficient detail that one skilled in the art would reasonably conclude that the inventor had possession of the claimed invention. Namely, the Specification does not appear to provide any disclosure of the structure for compressing a solid out of an expansion device would compress the solid so that it flows out of solid outlet of the expansion device. In other words, the claims and the Specification appear to set out a desired functional result of the “the structure for compressing a solid out of an expansion device,” without sufficiently identifying how the invention achieves the claimed functional result.1 The Specification provides no guidance or example as to what is necessary in order to provide “structure” having the “desired result”. Without any such guidance or example in the Specification as to what is the structure that achieves the functional limitation, the Specification does not demonstrate that Applicant possessed the functionally-defined “structure” recited in the claims.
In re Claims 2-10, see above (In re Claim 1). Claims 2-10 depend on Claim 1.
In re Claim 17, the following limitations fail to comply with the written description requirement by the original disclosure: “the first solid product stream is compressed out of the expansion device”
See Claim in re Claim 1, above
In re Claim 20, the following limitations fail to comply with the written description requirement by the original disclosure:
 “compressing the first solid product stream out of the expansion device via a solid stream outlet”
See above (In re Claim 1)
Claims 1-10, 17 and 20 are thus rejected under 35 U.S.C. § 112(a) as failing to meet the written description requirement.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an expansion device compressing a liquid out of the expansion device, does not reasonably provide enablement for “compressing the first solid product stream out of the expansion device through a solid stream outlet.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

In re claim 1, the claim recites the limitation, “compressing the first solid product stream out of the expansion device through a solid stream outlet.” This limitation has no limits and covers every conceivable means for achieving the stated function while the specification fails to disclose the means known to the inventor. The claim limitation does not invoke 112(f) so the claim covers every conceivable means of performing the function of compressing a solid out of an expansion device, including those not known by the inventor  Applicant further acknowledges that “[t]he first solid product stream 48 is subsequently compressed out of the expander up to as much as 30 bar. In this embodiment, there is only a solid and vapor, with no remaining liquids.” (see [0018] of Applicant' s originally filed description). The Applicant appears to acknowledge that there are mechanisms and configurations required for compressing a solid, not inclusive of a liquid/solid (i.e. slurry), from the expansion device. Moreover, because solids, being definite in shape and volume cannot flow; i.e., solids are non-compressible therefore these mechanisms and configurations are not known or conceived by the inventor at the time of filing. 
Further, one skilled in the art would fail to make and use the entire scope of the claimed invention without undue experimentation because the structure that would allow one to practice the invention as claimed and taught in the specification does not include how one can compress a solid out of a “typical expander” without a pressurizer or compressor attached or some other new structure that would make it possible to compress and incompressible stream. If one exists, it is not taught by the instant disclosure or the prior art of record, and one would need to combine and experiment with unusual structures in order to achieve compression as claimed. Since the breadth of the claims covers subject matter not disclosed by the inventor, the disclosure is not enabled for the entire scope of the claim.
In re Claims 2-10, see above (In re Claim 1). Claims 2-10 depend on Claim 1.
In re Claim 20, the following limitations fail to be enabled by the original disclosure:
 “compressing the first solid product stream out of the expansion device via a solid stream outlet”
See above (In re Claim 1)

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites the following limitations:
“compressing the first solid product stream out of the expansion device through a solid stream outlet” and
“passing the process vapor stream out of the expansion device through a vapor stream outlet”
It is unclear to the office how a process vapor stream and a first solid product stream are being separated to be passed out through different streams. The  claims require compressing out a solid but fails to recites structures to accomplish are: a structure for separating the vapor stream from the solid stream and “passing the first solid product stream out of the expansion device”.  A solid, per se, cannot be a stream, since it does not possess the physical characteristics of a fluid. Moreover, a search of the prior art indicate that a “typical expander” has no common means of compressing the first solid product stream out of the expansion device through a solid stream outlet and vapor stream to different vapor stream outlet. It is acknowledged that there exist expanders (steam turbines) that can pass steam through two different outlets, however, it is unclear how compressing the first solid product stream out of a typical expander through a solid stream outlet is possible without additional structures that are omitted from the disclosure and claims. For purposes of examination: the solid stream outlet is as any outlet that is capable of allowing solid particles to flow therethrough.
It is unclear what additional structures are required and therefore there is real uncertainty as to what results are expected to be actually achieved without the omitted elements. The recitation is further made ambiguous by failing to indicate how the solid stream is passed out of the expansion device. Because both the prior art and the application lacks a clear explanation of these elements, there appears no way for one of ordinary skill to (1) separate the vapor stream from the solid stream and (2) to pass out the solid stream out of the expansion device and therefore properly utilize the process as claimed without the omitted elements. For purposes of examination: the expansion device is interpreted to include at least an expander, separator and/or compressor in order to compress out the solids.
As such, the scope of the claim is unclear and the claims are therefore indefinite.
In re claim 11, the following limitations are unclear:
“the first component and a first portion of the second component vaporize to form a process vapor stream” and 
“a second portion of the second component freezes to form a first solid product stream”
See above (In re Claim 1)
In re Claim 17, the following limitation is unclear: “a solid stream outlet through which the first solid product stream is compressed out of the expansion device the first solid product stream out of the expansion device through a solid stream outlet”. For purposes of examination: the expansion device is interpreted to include at least an expanded and separator and/or compressor in order to compress out the solids.
See above (In re claim 1).
In re claim 20, the following limitations are unclear:
“the first component and a first portion of the second component vaporize to form a process vapor stream” and 
“a second portion of the second component freezes to form a first solid product stream”
See above (In re claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being obvious in view of  Baxter (US 2012/0153514)
For clarity and reasoning see Examiner Figure 1 below:

    PNG
    media_image1.png
    740
    1166
    media_image1.png
    Greyscale

In re Claim 1, Baxter (‘514) discloses a method for separating components (Abstract, Figure 2-4 and 8) comprising:
passing a process liquid stream (Fig. 3: 112b) comprising a first component ([0005]: light gas e.g. nitrogen) and a second component ([0005]]: carbon dioxide), 
into a direct-contact heat exchanger (Fig. 4: 400, [0088]) against a contact liquid stream (Figure 4: 119; nonvolatile heat exchange liquid [0008]; [0081], [0088]); and 
desublimating the first portion of the second component into the contact liquid stream as a second solid product stream (Figure 4: 118, [0011], [0050], [0072]), 
wherein the contact liquid stream and the second solid product stream leave the direct-contact heat exchanger as a slurry stream (Figure 4: 122; [0081], [0089])  
wherein the process vapor stream leaves the direct-contact heat exchanger as a stripped process vapor stream. (Figure 4: 124; [0081], [0088])  

However, Baxter ‘514 figures 1-5  may not explicitly disclose “into an expansion device” and “expanding the process liquid stream across the expansion device such that a second portion of the second component freezes to form a first solid product stream, wherein expanding the process liquid stream includes decreasing a pressure of the process liquid stream by the expansion device; compressing the first solid product stream out of the expansion device through a solid stream outlet; and  passing the process vapor stream out of the expansion device through a vapor stream outlet” in a single embodiment.
Baxter ‘514 Fig. 8, on the other hand, discloses: 
passing the process liquid stream into an expansion device (Examiner Figure 1A: expansion device; [0072-0073]: the solids produced from expansion and separated using separator); 
expanding the process liquid stream across the expansion device (Examiner Figure 1A: expansion device; [0072-0073]: the solids produced from expansion and separated using separator) such that 
a second portion of the second component freezes to form a first solid product stream ([0072]), wherein expanding the process liquid stream includes decreasing a pressure of the process liquid stream by the expansion device ([0012]: separator of expansion device at pressure to cause solids to form; [0072]); 
compressing the first solid product stream out of the expansion device through a solid stream outlet (Examiner Figure 1A: outlet of pressurizer); (see above, claim rejections under 35 USC 112, and [0072]-[0075]: compressor used to pressurize solid stream and for injecting stream into subsequent vessel);
passing the process vapor stream out of the expansion device through a vapor stream outlet (Examiner Figure 1A: outlet of expansion device and beginning of process vapor stream)”
Therefore, it would have been obvious to one having ordinary skill in the art to have pass the process liquid stream of Figure 1 “into an expansion device” and “expanding the process liquid stream across the expansion device such that a second portion of the second component freezes to form a first solid product stream, wherein expanding the process liquid stream includes decreasing a pressure of the process liquid stream by the expansion device; compressing the first solid product stream out of the expansion device through a solid stream outlet; and  passing the process vapor stream out of the expansion device through a vapor stream outlet” of Figure 8, in order remove solids that form during the expansion of the process liquid stream and combine it with the other process streams ([0072]-[0073]) without yielding unexpected results. 
In re Claim 8, Baxter (‘514) discloses the invention of claim 1, further comprising separating the slurry stream through a solid-liquid separator (Figure 1: 130; [0039]) into a warm contact liquid stream (Figure 1: 132) and the second solid product stream (Figure 1: 131; Figure 8: 824b; [0073]).  
In re Claim 9, Baxter (‘514) discloses the invention of claim 8, wherein the solid-liquid separator is selected from the group consisting of a screw filter press. ([0055)])  
In Re Claim 10, Baxter (‘514) discloses the invention of claim 1, wherein the expansion device is selected from the group consisting of an expander, an expansion valve, a piston, a drum, a turbine, an expansion chamber, and combinations thereof ([0071]).  
In Re Claim 11, Baxter (‘514) discloses a system for separating components (Abstract) comprising: 
an expansion device (Examiner Figure 1A: expansion device) configured to 
receive a process liquid stream, (Figure 3: 112b) the process liquid stream comprising
 a first component ([0005]]: nitrogen) and
 a second component ([0005]]: carbon dioxide), and 
expand the process liquid stream such that 
the first component and a first portion of the second component vaporize to form a process vapor stream (see Examiner Figure 1A) and 
a second portion of the second component freezes to form a first solid product stream ([0044], [0048], [0050], [0072]; see Examiner Figure 1A);   
wherein the expansion device is configured to expand the process liquid stream by decreasing a pressure of the process liquid stream (([0012]: separator of expansion device at pressure to cause solids to form; [0072]),
 the expansion device further comprising a vapor outlet to allow passage of the process vapor stream out of the expansion device (See Examiner Figure 1A)
a desublimating heat exchanger (Fig. 4: 400) configured to 
receive the process vapor stream (See Examiner Figure 1A) and
 pass the process vapor stream across a contact liquid stream (nonvolatile heat exchange liquid [0008]; [0081]; See Examiner Figure 1A)
such that the first portion of the second component desublimates into the contact liquid stream as a second solid product stream ([0011], [0050], [0072]);
the desublimating heat exchanger (Fig. 4: 400) further configured to 
pass the second solid product stream and the contact liquid stream out as a slurry stream (Figure 1: 122; [0081]) and to 
pass the process vapor stream out as a stripped process vapor stream (Figure 1: 124; [0081]). 
However, Baxter ‘514 Figures 1-5  may not explicitly disclose “an expansion device configured to receive a process liquid stream, and expand the process liquid stream such that the first component and a first portion of the second component vaporize to form a process vapor stream and a second portion of the second component freezes to form a first solid product stream, wherein the expansion device is configured to expand the process liquid stream by decreasing a pressure of the process liquid stream, the expansion device further comprising a vapor outlet to allow passage of the process vapor stream out of the expansion device” in a single embodiment.
Baxter ‘514 Fig. 8, on the other hand, discloses 
an expansion device (Examiner Figure 1A: expansion device) configured to 
receive a process liquid stream, (Figure 3: 112b) and 
expand the process liquid stream such that 
the first component and a first portion of the second component vaporize to form a process vapor stream (see Examiner Figure 1A) and 
a second portion of the second component freezes to form a first solid product stream ([0044], [0048], [0050], [0072]; see Examiner Figure 1A);   
wherein the expansion device is configured to expand the process liquid stream by decreasing a pressure of the process liquid stream ([0017)),
 the expansion device further comprising a vapor outlet to allow passage of the process vapor stream out of the expansion device (See Examiner Figure 1A).
Therefore, it would have been obvious to one having ordinary skill in the art to have pass the process liquid stream of Figure 1 “an expansion device configured to receive a process liquid stream, and expand the process liquid stream such that the first component and a first portion of the second component vaporize to form a process vapor stream and a second portion of the second component freezes to form a first solid product stream, wherein the expansion device is configured to expand the process liquid stream by decreasing a pressure of the process liquid stream, the expansion device further comprising a vapor outlet to allow passage of the process vapor stream out of the expansion device” of Figure 8, in order remove solids that form during the expansion of the process liquid stream and combine it with the other process streams ([0072]-[0073]) without yielding unexpected results. 
In Re Claim 18, Baxter (‘514) discloses, further comprising a solid-liquid separator ([0039]; Figure 1: 130) configured to separate the slurry stream into a warm contact liquid stream (See Examiner Figure 1A: 132) and the second solid product stream. (See Examiner Figure 1A: 131; [0055])  
In Re Claim 19, Baxter (‘514) discloses, further comprising a contact liquid stream cooler (see Examiner Figure 1A: 140) configured to cool the warm contact liquid stream to form the contact liquid stream. ([0039])   
Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0153514) in view of Baxter (US 2012/0297821)
In Re Claim 2, Baxter (‘514) teaches the first component comprises hydrocarbons (i.e. light gases) (Baxter ‘514 [0035])
Baxter (‘514) does not explicitly disclose the group consisting of methane, ethane, propane, isobutane, n-butane, and combinations thereof.
Baxter (‘821) teaches a similar method of separating components (Baxter ‘821: Abstract) wherein the first component comprises a hydrocarbon selected from the group consisting of methane, ethane, propane, isobutane, n-butane, and combinations thereof (Baxter ‘821: [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baxter (‘514) using light gases in the first component to include methane, ethane, propane, isobutane, n-butane, and combinations thereof, as is known and evidenced by Baxter (‘821), as it is a known that light gases in hydrocarbon plants include methane, ethane, propane, isobutane, n-butane, and combinations thereof in such a process without yielding unpredictable results.
In Re Claim 3, Baxter (‘514) as modified discloses wherein the second component comprises an acid gas selected from the group consisting of carbon dioxide (Baxter ‘821 [0003]).  
In Re Claim 12, Baxter (‘514) teaches the first component comprises hydrocarbons (i.e. light gases) (Baxter ‘514 [0035])
Baxter (‘514) does not explicitly disclose the group consisting of methane, ethane, propane, isobutane, n-butane, and combinations thereof.
Baxter (‘821) teaches a similar method of separating components (Baxter ‘821: Abstract) wherein the first component comprises a hydrocarbon selected from the group consisting of methane, ethane, propane, isobutane, n-butane, and combinations thereof (Baxter ‘821: [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baxter (‘514) using light gases in the first component to include methane, ethane, propane, isobutane, n-butane, and combinations thereof, as is known and evidenced by Baxter (‘821), as it is a known that light gases in hydrocarbon plants include methane, ethane, propane, isobutane, n-butane, and combinations thereof in such a process without yielding unpredictable results.
In Re Claim 13, Baxter (‘514) as modified discloses wherein the second component comprises an acid gas selected from the group consisting of carbon dioxide (Baxter ‘821 [0003]).    

Claim(s) 4, 5, 7, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0153514) in view of Wormser et al. (US 20180201849)

In Re Claim 4, Baxter (‘514) teaches the invention of claim 1, wherein the process liquid stream is produced by cooling a process fluid stream [0050] across a first indirect-contact heat exchanger (See Examiner Figure 1A; [0081], [0091]).  
Baxter (‘514) discloses a system where the process stream can be in any phase ([0035] and [0083]),
 Baxter ‘514 does not explicitly disclose “a supercritical process fluid stream” 
However, official notice is taken that it is old and well known in the art to cool a supercritical fluid in a supercritical CO2 cycle or any process stream in the supercritical phase through a single step heat exchanger prior to expansion thereof to begin a cryogenic process. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the claimed invention, to cool any process stream regardless of phase in a temperature range below the critical point (or dew point) temperature of the process stream (note that the cooling of the incoming process stream provides heating of the one or more refrigerants or liquid streams) for the purpose of maximizing heat exchange efficiencies and reducing the number of heat exchangers required thus minimizing costs to power plants etc. As evidence to this position, Wormser is provided, as follows:
Wormser teaches a similar method for generating power using process stream gases (Abstract) (like Baxter ‘514 [0091]), wherein a process stream is a supercritical fluid (Abstract, [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baxter (‘514) using a supercritical process fluid stream, as is known and evidenced by Wormser, as it is a known technique to reduce the required structures (e.g. heat exchangers) in such a process (Wormser [0016]: requires only single heat exchanger) without yielding unpredictable results.
In Re Claim 5, Baxter (‘514) teaches the invention of claim 4, further comprising 
compressing the stripped process vapor stream with a compressor (([0051]: compressor 334 before separator/heat exchanger) to form a primary product liquid stream and warming the primary product liquid stream across the first indirect-contact heat exchanger against the supercritical process fluid stream ([0050], [0091]).  
In Re Claim 7, Baxter (‘514) discloses the invention of claim 4, further comprising 
melting the first solid product stream (See Examiner Figure 1A; [0023] and [0048]) across a second indirect-contact heat exchanger (See Examiner Figure 1A; [0043] and [0048] see at least second heat exchanger 216) to form a secondary product liquid stream (See Examiner Figure 1A; [0051], [0052], and [0055]) and 
warming the secondary product liquid stream (See Examiner Figure 1A; [0048]) across the first indirect-contact heat exchanger against the supercritical process fluid stream (See Examiner Figure 1A; Figure 8: 824b; [0048]).  
In Re Claim 14, Baxter (‘514) discloses the invention of claim 11, further comprising
 a first indirect-contact heat exchanger (See Examiner Figure 1A: 116) configured to receive and cool a process fluid stream (See Examiner Figure 1A; [0035], [0050]) and ([0019]) to form the process liquid stream. ([0043], Fig 2: 112a),   
Baxter (‘514) does not explicitly disclose supercritical process liquid stream
See above (In re Claim 4)
In Re Claim 15, Baxter (‘514) discloses the invention of claim 14, further comprising 
a compressor ([0051]: compressor 334 before separator/heat exchanger) configured to compress the stripped process vapor stream to form a primary product liquid stream (See Examiner Figure 1a) and the first indirect- contact heat exchanger further configured to warm the primary product liquid stream against the process fluid stream (See Examiner Figure 1A; [0050] and [0051]).  
Baxter (‘514) does not explicitly disclose “the supercritical process liquid stream”
See above (In re Claim 4)
In Re Claim 17, Baxter (‘514) discloses the invention of claim 14,  
wherein the expansion device further comprises a solid stream outlet (See Examiner Figure 1A: stream leaving expansion device) the system further comprising
 a second indirect-contact heat exchanger (See Examiner Figure 1A; [0043] see at least second heat exchanger 216) configured to
	receive the first solid product stream from the expansion device (See Examiner Figure 1A; [0073]: heat exchanger receives solid stream from expansion device) and
 melt the first solid product stream to form a secondary product liquid stream (See Examiner Figure 1A; [0073] solid product stream is melted; [0039-0040]: the solids by cooling a stream are melted) and 
the first indirect-contact heat exchanger further configured to 
warm the secondary product liquid stream against the process fluid stream (See Examiner Figure 1A; [0039]-[0040] by cooling the process fluid stream the secondary product liquid stream is warmed).  
However, Baxter Figure 1-5 (‘514) may not explicitly disclose “through which the first solid product stream is compressed out of the expansion device (See Examiner Figure 1A: compressor compressing out solid product stream; Baxter ‘821 [0073]) in a single embodiment.
Baxter Figure 8 discloses through which the first solid product stream is compressed out of the expansion device (See Examiner Figure 1B: compressor compressing out solid product stream; Baxter ‘821 [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art to taken the solids of the expansion device and “compressed out of the expansion device” through the pressurizer (compressor) of Figure 8, in order remove solids that form during the expansion of the process liquid stream and combine it with the other process streams ([0072]-[0074]) without yielding unexpected results. 
For clarity see Examiner Figure 1B below

    PNG
    media_image2.png
    743
    1112
    media_image2.png
    Greyscale

In Re Claim 20, Baxter (‘514) discloses a method for separating components comprising: 
cooling a process fluid stream (cooling the system Examiner Figure 1B; [0083]) through a first indirect-contact heat exchanger (114, [0043], [0081], [0083], Fig 2: 112a)
the process fluid stream comprising a first component ([0005]: light gas e.g. nitrogen) and a second component ([0005]]: carbon dioxide), to produce a process liquid stream (Fig 2 and Fig 3; [0043]); 
and into a direct-contact heat exchanger (Fig. 4: 400) against a contact liquid stream (nonvolatile heat exchange liquid [0008]; [0081]); 
desublimating the first portion of the second component into the contact liquid stream as a second solid product stream (Figure 4: 118, [0011], [0050], [0072]), 
wherein the contact liquid stream and the second solid product stream leave the direct-contact heat exchanger as a slurry stream (Figure 4: 122; [0081]) and wherein the process vapor stream leaves the direct-contact heat exchanger as a stripped process vapor stream (Figure 4: 124; [0081]);  
 compressing the stripped process vapor stream with a compressor (See Examiner Figure 1B; [0053]: one of upstream compressors with heat exchanger) to form a primary product liquid stream (See Examiner Figure 1B) and warming the primary product liquid stream across the first indirect-contact heat exchanger against the process fluid stream (See Examiner Figure 1B; [0053]); 
separating the slurry stream through a solid-liquid separator (Figure 1: 130) into a warm contact liquid stream (See Examiner Figure 1B: 132) and the second solid product stream (See Examiner Figure 1B: 131; [0081]);
combining and melting the first solid product stream and the second solid product stream across a second indirect-contact heat exchanger to form a secondary product liquid stream ([0073]); 
and warming the secondary product liquid stream across the first indirect-contact heat exchanger against the process fluid stream (See Examine Figure 1B; [0043] and [0048]; while cooling the process fluid stream the secondary product liquid stream is warmed).  
Baxter (‘514) does not explicitly disclose “a supercritical process fluid stream”
See above (In re Claim 4).
However, Baxter ‘514 Figures 1-5  may not explicitly disclose, “into an expansion device; expanding the process liquid stream across the expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream and a second portion of the second component freezes to form a first solid product stream, wherein expanding the process liquid stream includes decreasing a pressure of the process liquid stream by the expansion device; passing the process vapor stream out of the expansion device via a vapor stream outlet and into a direct-contact heat exchanger against a contact liquid stream; and compressing the first solid product stream out of the expansion device via a solid stream outlet” in a single embodiment.
Baxter ‘514 Fig. 8, on the other hand, discloses into an expansion device (See Examiner Figure 1B; [0072]-[0074]) 
expanding the process liquid stream across the expansion device (See Examiner Figure 1B)
such that the first component and a first portion of the second component vaporize to form a process vapor stream (See Examiner Figure 1B; see also stream into 840 of Figure 8) and a second portion of the second component freezes to form a first solid product stream (Examiner Figure 1B; [0044], [0048], [0050], [0072]; See also Fig 8: 807); 
wherein expanding the process liquid stream includes decreasing a pressure of the process liquid stream by the expansion device ([0012]: separator of expansion device at pressure to cause solids to form; [0072]); and passing the process vapor stream out of the expansion device via a vapor stream outlet (Figure 4:112; See Examiner Figure 1B) compressing the first solid product stream out of the expansion device via a solid stream outlet (Examiner Figure 1B: outlet of pressurizer); (see above, claim rejections under 35 USC 112, and [0072]-[0075]: compressor used to pressurize solid stream and for injecting stream into subsequent vessel).
Therefore, it would have been obvious to one having ordinary skill in the art to have pass the process liquid stream of Figure 1 “into an expansion device; expanding the process liquid stream across the expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream and a second portion of the second component freezes to form a first solid product stream, wherein expanding the process liquid stream includes decreasing a pressure of the process liquid stream by the expansion device; passing the process vapor stream out of the expansion device via a vapor stream outlet and into a direct-contact heat exchanger against a contact liquid stream; and compressing the first solid product stream out of the expansion device via a solid stream outlet.” of Figure 8, in order remove solids that form during the expansion of the process liquid stream and combine it with the other process streams ([0072]-[0073]) without yielding unexpected results. 

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0153514) in view of Wormser et al. (US 2018/0201849) in further view of Bailey (US 2012/0118012)

In Re Claim 6, Baxter ‘514 does not explicitly disclose wherein the expansion device provides power that drives the compressor device.
Bailey, on the other hand, teaches wherein the expansion device provides power that drives the compressor device ([0037]).
Bailey in combination with Wormser teach a similar method of separating components (Baxter ‘821: Abstract), wherein the expansion device provides power that drives the compressor device (Wormser: [0005]; Bailey [0037])
Turbines are inherently work producing (i.e. power generating) machinery which can provide power to drive energy absorbing machinery, i.e., a compressor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baxter (‘514) to use the power generated by the expander to drive the compressor as taught by Wormser ([turbine :0005]), as it is a known technique which requires using excess heat to power other machinery in subsequent structures (Bailey: [0037]). 
In re Claim 16, See above (In Re Claim 6).

Response to Arguments

The Remarks of August 15, 2022 have been fully considered but are not persuasive for the reasons below. 
The arguments made against the 112(a) enablement rejection are moot in light of the Amendments made in the August 15, 2022 Amendment.
The arguments made against the 112(b) are moot in light of the Amendments made in the August 15, 2022 Amendment. There is a new 112(b) rejection for the “compressing the first solid product stream out of the expansion device” and “through a solid stream outlet.”
 The rejection under 35 U.S.C. § 102(a)(1) of Claim(s) 1, 8-11, 18 and 19 as being anticipated by Baxter (US 2012/0153514) is maintained. The rejection under 35 U.S.C. § 103 of claims 2, 3, 12 and 13 as unpatentable over Baxter (US 2012/0153514) in view of Baxter (US 2012/0297821); Claim(s) 4, 5, 7, 14, 15, 17 and 20 as being unpatentable over Baxter (US 2012/0153514) in view of Wormser et al. (US 20180201849); and Claim(s) 6 and 16 as being unpatentable over Baxter (US 2012/0153514) in view of Wormser et al. (US 2018/0201849) in further view of Baxter (US 2012/0297821) is maintained. 	
 On page 15 of the remarks, applicant argues 
Baxter does not disclose, for example, passing a process liquid stream into an expansion device or expanding a process liquid stream across the expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream in the manner claimed, and fails to disclose an expansion device. Instead, Baxter discloses that the dry process stream 112b is compressed by the compressor 334 and the compressor 334 does not correspond to the claimed expansion device. 
Baxter '821 does not disclose passing a process liquid stream into an expansion device or expanding a process liquid stream across the expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream in the manner claimed. In addition, Baxter '821 does not disclose expanding a process liquid stream to include decreasing a pressure of the process liquid stream by an expansion device in the manner recited in claims 1 and 11.
Wormser does not disclose passing a process liquid stream into an expansion device or expanding a process liquid stream across the expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream, together with the other claimed features. In addition, Wormser does not disclose expanding a process liquid stream to include decreasing a pressure of the process liquid stream by an expansion device in the manner recited in claims 1 and 11.
Contrary to Applicant’s assertion 
In light of the August 15, 2022 Amendments, Baxter ‘514 does in fact disclose that passing a process liquid stream comprising a first component (light gas, e.g. nitrogen) and a second component (carbon dioxide), into an expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream in the manner claimed, and discloses an expansion device. Specifically, by using a separator in combination with an expander and pressurizer (or compressor), Baxter discloses a solids separation apparatus can remove solids that form in the expansion of the separated light-gas stream (Baxter ‘514 [0017]). One of ordinary skill in the art would reasonably expect that expansion device of Baxter ‘514, which incorporated a separator with the expander and pressurizer to comprise a functional expansion device, could both have liquid passed through it and solids removed.  
In light of the August 15, 2022 Amendments, Baxter ‘821 already discloses passing a process liquid stream comprising a first component (light gas, e.g. nitrogen) and a second component (carbon dioxide), into an expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream in the manner claimed, and discloses an expansion device. to include decreasing a pressure of the process liquid stream by an expansion device in the manner recited in claims 1 and 11. Moreover, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Baxter ‘821 and Wormser are merely being relied upon to supplement the subject matter of the already-taught plate of Baxter ‘514. The additional features discussed in Baxter ‘821 and Wormser are immaterial to the subject matter of the claims. The prima facie case is established on the basis of the claimed invention, regardless of what additional teachings exist in the prior art.
In regards to Claim 4 and particularly claims reciting the “supercritical process fluid stream”, Examiner took Official Notice. Since applicant did not traverse the Examiner’s assertion of official notice, the official notice statement recited above in regards to Claim 4 is taken to be prior art.2 
Because it was obvious to pass a process liquid stream into an expansion device to the expansion device such that the first component and a first portion of the second component vaporize to form a process vapor stream in the manner claimed, and an expansion device is disclosed by at least Baxter ‘514 and its embodiments, the rejection of claims 1-20 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571) 272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 692 (Fed. Cir. 2015) (citing Ariad, 598 F.3d at 1349) (explaining that the written description requirement is not met if the Specification merely describes a "desired result").
        2 MPEP 2144.03( C ), second paragraph.